


Exhibit 10.5.1

 

Tredegar Industries, Inc.

 

Amendment to

1989 Incentive Stock Option Plan

(Effective November 19, 1997)

 

 

1.

Article VII, Section 7.02 Nontransferability shall be amended by deleting the
word “Any” at the beginning of the first sentence of Section 7.02 and inserting
in its place the phrase “Except as provided in Section 7.04, any”.

 

2.

The following shall be added as a new Section 7.04 to Article VII:

 

7.04    Transferable Options. Section 7.02 to the contrary notwithstanding, if
the applicable Agreement provides, an Option that is not an incentive stock
option may be transferred by a Participant to the Participant's children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners; provided,
however, that such Participant may not receive any consideration for the
transfer. In addition to transfers described in the preceding sentence, the
Committee may grant Options that are not incentive stock options that are
transferable on other terms and conditions as may be permitted under Securities
Exchange Commission Rule 16b-3, as in effect from time to time. The holder of an
Option transferred pursuant to this section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant, and may not subsequently transfer the Option, except by will or the
laws of descent and distribution. In the event of a transfer pursuant to this
section, the Option and any Corresponding SAR that relates to such Option must
be transferred to the same person or persons or entity or entities.

 

3.

Article XII hereby is amended by deleting it in its entirety and substituting
therefor the following language:

 

ARTICLE XII

 

AMENDMENT

 

The Board may terminate this Plan from time to time. The Committee may amend
this Plan from time to time; provided, however, that the approval of the Board
shall be required to amend Section 4.01 or Article V or VI hereof; and provided,
further, that no amendment may become effective until shareholder approval is
obtained if the amendment increases the aggregate number of shares of Common
Stock that may be issued under the Plan, or the amendment changes the class of
individuals eligible to become Participants. No amendment shall, without a
Participant's consent, adversely affect any rights of such Participant under any
outstanding Stock Award, Option, SAR or Incentive Award outstanding at the time
such amendment is made.

 

 

 

 

 